EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Weiss on 12/22/2021.

The application has been amended as follows: 

In the claims

The claims are amended as follows.
(Currently Amended) A content distribution system, the content distribution system comprising:
a data repository configured to store uploads of a plurality of media files of media submitters, the plurality of media files comprising performance data; and
a computer system configured to:
provide access to the plurality media files to a plurality of different types of user devices, including at least a phone;
determine a quantity of views with respect to content associated with one or more media submitters;
determine that one or more of the media submitters meets a threshold condition using the determined quantity of views with respect to content associated with respective media submitters;

deliver at least one media file from the plurality of media files stored in the data repository and associated with a selected media submitter to at least one user device;
deliver one or more advertisements to said at least one user device and associate said advertisements with the at least one media file associated with the selected media submitter;
enable participation of the selected media submitter in a proceeds-sharing program based on the associated advertisements, 
the proceed sharing program having at least one proceeds calculation based on user interaction with the associated advertisements;
monitor user interactions with the one or more advertisements associated with the at least one media file associated with the selected media submitter;
based at least in part on the monitored user interactions with the one or more advertisements associated with the at least one media file, enable the selected media submitter to receive proceeds associated with user interactions with the one or more advertisements; and 
provide proceeds to the selected media submitter based at least in part on user subscriptions.


Reasons for Allowance
Claims 1 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: After further consideration and search of the prior art, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657